2009 2 2008 Achievements §Successful resolution of Calpine litigation §Significant progress on strategy shift to onshore unconventional player §Established experienced team and filled key functions §Initiated comprehensive resource assessments and reviews of existingasset positions §Completed four property acquisitions §Increased project inventory by ~150% §Entered several new unconventional plays with substantial upside frommeaningful positions 3 Acreage by Core & Non-Core Expanded Acreage Position 4 Rockies78.3 Bcfe South Texas Lobo &Perdido 159.7 Bcfe Gulf of Mexico17.7 Bcfe State Waters9.9 Bcfe Sacramento Basin110.9 Bcfe Other Areas21.8 Bcfe Proved
